                                                                                                                                                            3



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        Counsel for Trans Union LLC
                                                                    8
                                                                                                 IN THE UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                      FOR THE DISTRICT OF NEVADA
                                                                   10
                                                                                                                        -*-
                                                                   11

                                                                   12   MARIO DIAZ,                                          Case No. 2:19-cv-00020-JCM-VCF
ALVERSON TAYLOR & SANDERS




                                                                   13           Plaintiff,
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                             JOINT STIPULATION AND ORDER
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14   v.                                                   EXTENDING DEFENDANT TRANS
                                                                                                                             UNION LLC’S TIME TO FILE AN
                                           LAWYERS




                                                                                                                             ANSWER OR OTHERWISE RESPOND
                                           SUITE 200




                                                                   15   CHASE; EXPERIAN INFORMATION
                                                                        SOLUTIONS, INC.; EQUIFAX                             TO PLAINTIFF’S COMPLAINT (FIRST
                                                                   16                                                        REQUEST)
                                                                        INFORMATION SERVICES LLC; and
                                                                   17   TRANS UNION, LLC,

                                                                   18           Defendants.
                                                                   19          Plaintiff Mario Diaz (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by and

                                                                   20   through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s Time
                                                                   21
                                                                        to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   22
                                                                               On January 3, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to
                                                                   23
                                                                        answer or otherwise respond to Plaintiff’s Complaint is January 28, 2019. Trans Union needs
                                                                   24

                                                                   25   additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s

                                                                   26   counsel will need additional time to review the documents and respond to the allegations in

                                                                   27   Plaintiff’s Complaint.
                                                                   28
                                                                                                                         1                              KB/26031
                                                                    1           Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2   respond to Plaintiff’s Complaint up to and including February 18, 2019, provided that Trans Union’s
                                                                    3
                                                                        counsel participates in a 26(f) conference if scheduled prior to this date. This is the first stipulation
                                                                    4
                                                                        for extension of time for Trans Union to respond to Plaintiff’s Complaint and is made in good faith
                                                                    5

                                                                    6   and not for purposes of delay.

                                                                    7
                                                                        Dated this 23rd day of January 2019.
                                                                    8                                                   ALVERSON TAYLOR & SANDERS

                                                                    9                                                   //S// Trevor R. Waite
                                                                   10                                                   Kurt Bonds
                                                                                                                        Nevada Bar No. 6228
                                                                   11                                                   Trevor Waite
                                                                                                                        Nevada Bar No. 13779
                                                                   12                                                   6605 Grand Montecito Pkwy, Suite 200
ALVERSON TAYLOR & SANDERS




                                                                                                                        Las Vegas, NV 89149
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                        Telephone: (702) 384-7000
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                   Facsimile: (702) 385-700
                                                                                                                        kbonds@alversontaylor.com
                                           LAWYERS

                                           SUITE 200




                                                                   15                                                   twaite@alversontaylor.com
                                                                                                                        Counsel for Trans Union LLC
                                                                   16

                                                                   17                                                   HAINES & KRIEGER, LLC and KNEPPER &
                                                                                                                        CLARK, LLC
                                                                   18
                                                                                                                        //S// Miles N. Clark
                                                                   19                                                   David H. Krieger
                                                                   20                                                   8985 S. Eastern Ave., Suite 350
                                                                                                                        Henderson, Nevada 89123
                                                                   21                                                   Telephone: (702) 880-5554
                                                                                                                        Facsimile: (702) 383-5518
                                                                   22                                                   dkrieger@hainsandkrieger.com
                                                                                                                        and
                                                                   23
                                                                                                                        Matthew I. Knepper
                                                                   24                                                   Miles N. Clark
                                                                                                                        10040 W. Cheyenne Ave., Suite 170-109
                                                                   25                                                   Las Vegas, Nevada 89129
                                                                                                                        Telephone: (702) 825-6060
                                                                   26
                                                                                                                        Facsimile: (702) 447-8048
                                                                   27                                                   Matthew.knepper@knepperclark.com
                                                                                                                        Counsel for Plaintiff
                                                                   28
                                                                                                                           2                                KB/26031
                                                                    1                                            ORDER
                                                                    2        The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3   otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4        Dated this 24th day of January, 2019.
                                                                    5

                                                                    6                                                UNITED STATES MAGISTRATE JUDGE

                                                                    7

                                                                    8

                                                                    9
                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16

                                                                   17

                                                                   18
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                     3                        KB/26031
